Citation Nr: 0410281	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

Whether a May 1998 rating decision that reduced the rating for a 
service-connected scar, right hip, residuals of a gunshot wound, 
from 10 percent to noncompensable, effective October 31, 1997 was 
proper.  



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 1968, and 
from September 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which reduced the veteran's disability rating for his service-
connected scar, right hip, residuals of GSW from 10 percent to 
noncompensable.

The RO has characterized the issue as being whether there was 
clear and unmistakable error in a May 1998 rating decision that 
reduced the evaluation for a right hip scar from 10 percent to 
noncompensable.  However, since the veteran perfected a timely 
appeal of that decision, the May 1998 rating action did not become 
final.  A claim of clear and unmistakable error requires a final 
decision.  38 C.F.R. § 3.105(a) (West 2002).  Since the May 1998 
decision was not final, the issue is most appropriately 
characterized as the propriety of the rating reduction.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).


FINDINGS OF FACT

1.  In a May 1972 rating decision, the RO granted service 
connection for a scar from a shrapnel wound, right hip, and 
assigned a noncompensable disability rating effective from April 
10, 1972.

2.  In an October 1983 rating decision, the RO increased the 
rating for the right hip scar to 10 percent, effective from March 
28, 1983.

3.  The RO issued a rating decision on May 6, 1998, following a VA 
examination in November 1997, reducing the disability rating for 
the right hip scar from 10 percent to noncompensable, effective 
from October 31, 1997.

4.  The May 1998 rating decision wherein the RO reduced the 10 
percent disability rating for a right hip scar to noncompensable 
was made without adherence to applicable adjudication standards as 
reflected in the pertinent law and regulations. 


CONCLUSION OF LAW

The May 1998 rating decision, wherein the RO reduced the 
disability rating from 10 percent to noncompensable for a right 
hip scar is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

While this case was being developed at the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  Pub. 
L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002)) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This 
law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  The law 
applies to all claims filed on or after the date of its enactment 
or, as in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date.  38 U.S.C.A. § 
5107.

The Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view of 
the Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his claim.  

Pertinent Law and Regulations

Rating Reductions

VA regulations provide that, where reduction in evaluation of a 
service-connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth all 
material facts and reasons.  38 C.F.R. § 3.105(e).

The reduction in the evaluation for the right hip scar did not 
result in a reduction of compensation payments currently being 
made.  In the May 1998 rating decision the RO granted service 
connection for post-traumatic stress disorder, evaluated as 30 
percent effective October 31, 1997.  The net effect of the RO's 
decision was to increase the combined evaluation from 20 to 40 
percent.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are 
not applicable.

Under 38 C.F.R. § 3.344, if a rating has been in effect for five 
years or more, there must be material improvement in the 
disability before there is any rating reduction.  In such cases 
the provisions of 38 C.F.R. § 3.344(a), (b) are for application.  
Ratings on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, 
for disabilities that have continued for five years or more, the 
issue is whether material improvement in a veteran's disability 
was demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In such cases examinations less full and complete than those on 
which payments were authorized will not be used as the basis for 
reductions.  38 C.F.R. § 3.344(a).  

The applicable legal standard summarized in Sorakubo v. Principi, 
16 Vet. App. 120 (2002) requires that in the case of a rating 
reduction, the record must establish that a rating reduction is 
warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  See also Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995) holding that when a RO reduces a 
veteran's disability rating without observing the applicable VA 
regulations, the reduction is void ab initio.  

The May 1998 RO decision failed to address 38 C.F.R. § 3.344, and 
on its face is void ab initio.  See Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280-82 (1992).

The May 1998 reduction was based on a November 1997 VA muscle 
examination.  The discussion contained in the rating decision 
reports that the 10 percent evaluation for the right hip scar was 
being continued, and that the veteran's complaints of pain were 
taken into account in providing this evaluation.  Under then 
applicable rating criteria, a 10 percent evaluation was provided 
for superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  

Contrary to the conclusion reached in the discussion section of 
the rating decision, the summary at the end of the rating decision 
shows that the 10 percent evaluation was reduced to 
noncompensable.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) the Court 
explained that where a rating reduction was made without 
observance of law, the erroneous reduction must be vacated and the 
prior rating restored.  

The RO in 1998 did not articulate an evidentiary basis for 
concluding that the requirements of section 3.344 were met to 
impose a reduction of rating.  Indeed, the discussion suggests 
that the RO found that no reduction was warranted.  

Section 3.344 imposed obligations mandating all special 
examinations as determined from the case history.  Although the 
examination in November 1997 was a routine examination for 
compensation purposes, it does not appear from the rating action 
that consideration was given to whether any improvement would be 
sustained under ordinary conditions of life.  See Hayes v. Brown, 
9 Vet. App. 67 (1996) (reversing the Board where it recognized 
that a more thorough examination was required under § 3.344(a), 
but omitted those requirements); see also Kitchens, supra 
(reversing the Board decision that failed to discuss the 
applicability of 38 C.F.R. § 3.344(a)).  The same standard applies 
to an RO determination and requires that the May 1998 rating 
decision be reversed as void ab initio. 



ORDER

The May 1998 rating decision that reduced the rating for a 
service-connected scar, right hip, residuals of a gun shot wound, 
from 10 percent to noncompensable, effective October 31, 1997 was 
not proper; and the 10 percent evaluation is restored.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



